      Case 4:18-cv-04135 Document 7 Filed on 12/19/18 in TXSD Page 1 of 1
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                             UNITED STATES DISTRICT COURT                            December 21, 2018
                              SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                  HOUSTON DIVISION

DOUGLAS GRANT MARSHALL,                           §
                                                  §
         Petitioner,                              §
VS.                                               §   CIVIL ACTION NO. 4:18-CV-4135
                                                  §
LORIE DAVIS,                                      §
                                                  §
         Respondent.                              §

                                              ORDER

       The petitioner, Douglas Grant Marshall, is an inmate in the Texas Department of

Criminal Justice - Correctional Institutions Division. Marshall has filed a petition for a writ of

habeas corpus under 28 U.S.C. § 2254. He is proceeding pro se. Accordingly, it is ORDERED

that the Clerk’s office shall serve the petition and a copy of this Order on the Respondent, Lorie

Davis, Texas Department of Criminal Justice—Correctional Institutions Division, P.O. Box 99,

Huntsville, TX 77342, and on the office of the Attorney General of Texas, P.O. Box 12548,

Austin, TX 78711-2548. It is further ORDERED that the Respondent shall answer the petition

or file a dispositive motion within ninety days of receipt of service.

       It is so ORDERED.

       SIGNED on this 19th day of December, 2018.



                                                  ___________________________________
                                                  Kenneth M. Hoyt
                                                  United States District Judge




1/1
